WALLACE, Circuit Judge.
I concur in an affirmance in this case, but not for the reasons given in the prevailing opinion. In scientific classification natural gas may be considered a mineral, but in the tariff act the term “minerals” is to be read in its common acceptation, in the absence of a different commercial signification, and does not, I think, include a gas, but means something which, in ordinary parlance, is mined. I think the importation in controversy should be classified under the provision of the free list which *113exempts from duty "asphaltum and Mtumen, crude.” If it belongs there, as this is the more specific term of description, it is excluded from the category of “minerals, crude.” According to the testimony in the record, “Mtumen” is a generic terns, applied to a large number of natural substances which consist largely or chiefly of hydrocarbons. This substance may be gaseous, as natural gas or marsh gas; fluid, as petroleum or naphtha; viscous, as the semi-fluid asphaltum; or solid, as some forms of asphaltum. According to McCulloch's Commercial Dictionary, bitumen includes a considerable range of inflammable mineral substances, burning with the flames in the open air, which differ in consistency from a thin fluid to a solid. He says:
“Near the Tillage of Amiano, in the state of Parma, there exists a spring which yields this substance in a sufficient quantity to illuminate the city of Genoa, for which purpose it is employed.”